Appeal brings for review final decree in suit to foreclose a mortgage which, before maturity, together with the note secured thereby, had been duly assigned and delivered to the State Treasurer of the State of Florida.
The record has been examined and discloses no reversible error.
The appeal appears to be entirely without merit. The decree is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., WHITFIELD, BUFORD, CHAPMAN and ADAMS, J. J., concur.
THOMAS, J., dissents.
Justice BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.